Citation Nr: 1107769	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the severance of service connection for diabetes 
mellitus, as of December 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which severed service connection for diabetes 
mellitus, effective December 1, 2006.  A timely appeal was noted 
with respect to that decision.

The Board notes that the Veteran expressed disagreement with a 
September 2006 rating decision denying entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, as well as entitlement to special monthly 
compensation based on loss of use of a creative organ.  

The RO issued a statement of the case (SOC) in February 2009; 
however the RO did not receive a substantive appeal, VA Form 9, 
from the Veteran as to these matters, and the time in which to 
submit an appeal has since expired.  Under VA regulations, an 
appeal consists of a timely filed notice of disagreement (NOD) in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  An informal hearing 
presentation received  in February 2010 citing to these matters 
could be construed as an application to reopen these claims and 
they are referred to the originating agency for action deemed 
appropriate.   


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for diabetes mellitus was clearly and 
unmistakably erroneous.
 




CONCLUSION OF LAW

The severance of service connection for diabetes mellitus was 
improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, if any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Legal Criteria

VA has specific regulatory provisions governing severing service 
connection awards.  The provisions of 38 C.F.R. § 3.105 direct, 
in pertinent part, that:

(d)  Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence 
establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions 
of § 3.114 are for application.)  A change in 
diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or 
other proper medical authority certifies that, in the 
light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly 
erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating 
proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of 
the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that 
service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that 
period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of 
the final rating action expires.

In order to sever a grant of service connection, VA must 
demonstrate that the grant was the result of a clear and 
unmistakable error (CUE) and that VA has followed the applicable 
procedural safeguards.  Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to have 
an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998).



Analysis

In April 2004, the Veteran filed a claim for service connection 
for diabetes mellitus as secondary to exposure to herbicides 
during his service in the Republic of Vietnam. A presumption of 
service connection exists if a Veteran is diagnosed to have 
certain enumerated diseases associated with exposure to certain 
herbicide agents, to include diabetes mellitus.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).   

The medical evidence of record at the time of the Veteran's 
initial claim for service connection established that the Veteran 
had been diagnosed with diabetes mellitus, and that he served in 
the Republic of Vietnam during the applicable time period.  It is 
therefore presumed that the Veteran was exposed to herbicide 
agents while he was stationed in the Republic of Vietnam, because 
such service occurred during the time frame set out by 
regulation.  Id.  The evidence of record at the time of the 
initial adjudication also included a March 2004 VA clinical note 
finding that the Veteran's diabetes was "secondary to pancreatic 
disease."  However, the RO found in a rating decision dated May 
2004 that the Veteran was entitled to service connection for 
diabetes mellitus on a presumptive basis under 38 C.F.R. § 
3.309(e). 

In August 2005, the Veteran was hospitalized at the VA Medical 
Center (VAMC) in Jackson, Mississippi, for alcohol 
detoxification.  It was noted that the Veteran had "alcoholism 
with chronic pancreatitis" and that his diabetes was "secondary 
to chronic pancreatitis."  On that basis, a VA medical opinion 
was requested concerning the etiology of the Veteran's diabetes 
mellitus.  In February 2006, a brief opinion was received, noting 
that the Veteran was diagnosed with diabetes in March 2004 after 
presenting to the Jackson VAMC with an episode of pancreatitis, 
and finding the Veteran's diabetes "is more likely than not 
related to his chronic pancreatitis."  No rationale was offered 
for the examiner's conclusion, nor did she discuss the Veteran's 
in-service exposure to herbicides.  

In April 2006, the RO proposed to sever service connection for 
diabetes mellitus based on the March 2004 and August 2005 
clinical notes, as well as the findings in the February 2006 VA 
examination.  By rating decision dated September 2006, the RO 
severed service connection for diabetes mellitus, effective 
December 1, 2006.  The Veteran timely appealed.  

There clearly is evidence that the Veteran's diabetes mellitus 
may be the result of factors other than herbicide exposure.  If 
this was a de novo review, rebutting the presumption of soundness 
would require only affirmative evidence to the contrary, which is 
not a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all the evidence of 
record, support a conclusion that the disease was not incurred or 
associated with service.  See 38 C.F.R. § 3.307(d).  However, the 
clear and unmistakable standard has been described as a 
"formidable" burden of proof and "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  VA can only 
sever an award of service connection based upon a change in 
diagnosis "if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service connection 
was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).

The February 2006 VA examination report is of limited probative 
value here, as the examiner offered no rationale for her 
conclusion.  In addition, the examination report, as well as the 
March 2004 and August 2005 VA clinical notes, attributed the 
Veteran's diabetes mellitus to his pancreatitis without 
commenting on any nexus to his in-service herbicide exposure.  
Neither the examination report nor the clinical notes certify 
that the finding that diabetes mellitus was due to herbicide 
exposure was clearly erroneous, nor do they clearly state that it 
is undebatable that the Veteran's diabetes mellitus is not the 
result of his in-service herbicide exposure.  The VA examination 
report expressed in terms of the preponderance of the evidence 
standard is simply not compatible with the standard of proof 
required to sever an award of service connection.  The VA 
clinical notes and examination report do not compel the 
conclusion, to which reasonable minds could not differ, that the 
results would be manifestly different but for the error.  Thus, 
the Board finds that VA has not met the high evidentiary burden 
of showing CUE in the initial grant of service connection, and 
that the severance of service connection for diabetes mellitus 
was improper.


ORDER

Severance of service connection for diabetes mellitus, as of 
December 1, 2006, was improper, and the appeal for restoration of 
service connection is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


